PER CURIAM.
This is an appeal from an election contest seeking to have a municipal election annulled. We affirm.
On July 8, 1980, there was an election held in Phenix City for the office of Councilman-at-Large. There were six candidates entered. Since no candidate received a majority of votes, a run-off was held between Wilson Lattimore, Jr., who received the highest number of votes in the first election, and Wilson Garrett, the second highest vote-getter in the first election. In the run-off, Garrett received the highest number of votes, and he was declared the winner. Garrett now serves in the position of Councilman-at-Large in Phe-nix City.
Cherry contested the election solely on the grounds that Lattimore was not a resident of Phenix City when the election was held on July 8. After the hearing, the trial judge held that Cherry had not met his burden of proof in an election contest. We affirm and dismiss the petition for election contest.
The trial judge heard the evidence ore tenus, and after an extensive trial, found that Lattimore’s residence and domicile was 2501 — 16th Avenue, Phenix City, Alabama. We have reviewed the evidence and conclude that the trial judge was not plainly and palpably wrong. Therefore, under the ore tenus rule, his order of dismissal is affirmed.
AFFIRMED.
TORBERT, C. J., and FAULKNER, AL-MON, EMBRY and ADAMS, JJ., concur.